                           UNITED ST ATES DISTRICT COURT                              -;v   ~

                                                                                                .,..
                           EASTERN DISTRICT OF KENTUCKY                                                ~-




                                NORTHERN DIVISION
                                      ASHLAND

CIVIL ACTION NO. 16-151-HRW

LOUISA LODGING, LLC,                                                                PLAINTIFF,

v.                          MEMORANDUM OPINION AND ORDER


FALLS CREEK, INC.                                                                 DEFENDANT.



       This matter is before the Court upon Plaintiff Louisa Lodging, LLC's Motion for Partial

Summary Judgment [Docket No. 44] and Defendant Falls Creek, Inc.'s Motion for Summary

Judgment [Docket No. 54]. The motions have been fully briefed by the parties [Docket Nos. 44-

1, 54-1, 55, 56, 59 and 65]. For the reasons set forth herein, the Court finds that Defendant is

entitled to judgment as a matter of law.

                                                 I.

       This cases arises from an almost twenty year lease of property in Louisa, Kentucky.

       A.      The Lease

       Falls Creek, Inc. is a Kentucky entity that develops land at the intersection of U.S. Route

23 and Kentucky Route 3 in Louisa, Kentucky. Louisa Lodging is a South Dakota Limited

Liability Company. In early 1997, the parties entered into a lease. [Lease, Docket 1-3]. By the

terms of the Lease, Louisa Lodging agreed to lease a portion of Falls Creek's property for a term

of forty years for the purpose of constructing and operating a Super 8 Motel. Id at p.1.

According to Falls Creek, this relationship continued amicably for two decades.

       On June 2, 2016, Joel W. Albrecht, Treasurer of Louisa Lodging, LLC, sent a
letter to Mark Clevenger of Falls Creek advising him that Louisa Lodging had entered into a

Purchase and Sales Agreement with three individuals prospective purchasers for the Super 8

Motel. [Docket No. 61-9]. Those individuals were identified as Pramod Kumar Patel, Nilesh

Patel and Vipul Parmar.

       The potential sale of the motel implicated several provisions of the Lease. First, the Lease

states that Louisa Lodging "covenants and agrees that it will not sell, assign, sublease, mortgage,

pledge or otherwise transfer or encumber ... this Lease ... without having first obtained the written

consent of' Falls Creek. [Docket No. 1-3, at p. 4].

       The Lease also provides that Falls Creek has the discretion to approve or disapprove any

potential assignment of Louisa Lodging's interest. Id.

       The Lease requires Louisa Lodging to provide Falls Creek with any requested

information to assist it with its evaluation of any potential assignee:

               [Falls Creek] shall thereafter have at least sixty (60) days
               time to conduct an examination of the purchaser's credit
               standing, financial condition, business suitability to
               function as a lessee of [Falls Creek] and to evaluate the
               proposed sale of [Louisa Lodging's] business. In this
               respect, [Louisa Lodging] and purchaser(s) shall provide
               [Falls Creek] with all information as [Falls Creek]
               requests for purposes of making its examination of
               purchaser's credit standing.

[Docket No. 1-3](emphasis added).

       The Lease also provides that if it is Falls Creek's "opinion, based upon objective

and accepted business practices, such person does not have sufficient credit

standing or business experience to function as a tenant in the manner required by

this Agreement, then [Falls Creek] shall notify [Louisa Lodging] in writing of its opinion


                                                  2
and may refuse to permit the contemplated sale". Id at p. 6 (emphasis added).

        Further, per the express terms of the Lease, "[Falls Creek] shall not be held liable for

any losses caused [Louisa Lodging] by such disapproval or conditioned approval." Id. at p.

6. (emphasis added).

       Finally, under the Lease, Louisa Lodging agreed to remain as a guarantor under the Lease.

The Lease specifies that Louisa Lodging "shall remain fully liable for all of it's

[sic] obligations hereunder, notwithstanding any such assignment or sublease." Id. at p. 5.

       B.      The potential sale and assignment.

       Shortly after being notified of the potential sale, by letter dated June 16, 2016, Clevenger

sought clarification of the proposed transaction and certain financial information regarding the

potential buyers, including certified financial statements of the purchasers, credit check and

possible background check on each potential owner, detailed information concerning the

experience of the proposed purchasers in operating motel properties and federal tax returns of the

proposed purchasers for the past three years .. [Docket No. 61-10].

       Louisa Lodging sent several documents to Clevenger. Clevenger, however, felt that

information provided was incomplete or otherwise inadequate. [Docket No. 61-12]. Moreover,

despite Louisa Lodging agreeing to guaranty the assignees, it informed Falls Creek that all of its

assets would be liquidated after assignment, thus, according to Clevenger, rendering any guaranty

of Louisa Lodging effectively meaningless. [Docket No. 61-11].

       Falls Creek expressed its concern to Louisa Lodging regarding the lack of information on

the proposed assignees, and stated that the information provided showed that the "proposed

acquirer may not have sufficient credit standing or business experience; although we do not have


                                                 3
the detailed information as to the purchaser's credit worthiness and experience to finalize that

decision." [Docket No. 61-13]. However, as a nod to the longstanding relationship, Falls Creek

offered a conditional acceptance of the assignment and stated that "with an acceptable guarantor

their [Louisa Lodging's] proposed buyers could be approved very quickly."Jd.

       No further information regarding the potential assignees was provided by Louisa

Lodging. Nor did Louisa Lodging conduct any due diligence of its own into the prospective

purchasers' ability to operate the hotel, as Falls Creek requested. Albrecht never spoke with the

three potential purchasers; he merely "scanned" through their financial information. [Deposition

of Joel Albrecht, Docket No. 61-2, p. 67].

       On October 4, 2016, Louisa Lodging provided a "Conditional Loan Commitment" to

support the prospective purchasers creditworthiness, the terms of which, despite the

admitted lease obligation, specifically included a provision requiring Louisa Lodging be

released "from all obligations pursuant to the existing Ground Lease" contrary to the

terms of Lease and Falls Creek's repeated requests that Louisa Lodging abide by the

terms of the Lease by providing a guaranty. [Docket No. 61-14]. As stated supra, such a

condition was not only unacceptable to Falls Creek, but violated the terms of the Lease, which

required that Louisa Lodging remain obligated under any assignment.

       Yet, a few days later, by letter from Clevenger to Albrecht, Falls Creek offered to accept

the current proposed purchasers with a guarantee by Louisa Lodging, and again outlined its

concerns and reasons for its conditional approval, to-wit, that the "cash allegedly held by the

purchasers is unverified"; the amount of assets compared with the amounts to be placed as down

payment leave a small amount for operations of the Motel; the fact that a mortgage lien would be


                                                 4
placed on the facility and the previous net income for the years being so low that it would not

cover the debt; and the claims that the potential purchasers intend to increase profitability but no

specifics as to how this is to be accomplished. [Docket No. 61-15].

       Louisa Lodging did not respond directly to this offer of conditional acceptance.

Instead, Louisa Lodging sent Falls Creek with a Renewed Conditional Loan Commitment issued

by Citizens Bank of Kentucky for the potential sale. [Docket No.; 61-16]. For the first time, this

revised Loan Commitment removed any language regarding the release of Louisa Lodging, but

provided that the loan was now being extended to an unknown and previously undisclosed

purchaser, Bhoomi, LLC, not the three individuals previously identified as potential purchasers.

       Pursuant to the terms of the Lease, Falls Creek requested information regarding Bhoomi,

LLC. [Docket No. 61-17]. Louisa Lodging informed Falls Creek that Bhoomi, LLC was "an

operating company with no assets," and provided no documentary or otherwise verifiable

financial information. Id.

        Incredibly, during his deposition, Albrecht testified that he had no knowledge whatsoever

with regard to Bhoomi, LLC.

                       Q. At any point during your discussions on the sale of this
                       2016 lease, or the assignment of it, had you heard of
                       Bhoomi, LLC before?
                       A. No.

                       Q. Was Falls Creek ever provided with any
                       financial information regarding Bhoomi, LLC?
                       A. Not to my knowledge. I don't know.

                       Q. Do you have any idea what financial information
                       Bhoomi, LLC provided to Citizens Bank of Kentucky?
                       A. No.



                                                  5
                       Q. Do you have any understanding of the three potential purchasers
                       Mr. Patel, Patel, and Parmar - - what their
                       relationship was with Bhoomi, LLC?
                       A.No.

                       Q. Do you know where Bhoomi, LLC is incorporated?
                       A.No.

                       Q. Do you know who the principals of it are?
                       A. No, I don't.


[Deposition of Joel Albrecht, Docket No. 61-2, p. 45-47] (emphasis added).

       Notwithstanding Falls Creek's requests for information or its effort to try to work

through the deal, Louisa Lodging did not provide any documents or meaningfully respond to Fall

Creek's offers of conditional approval.

       C.      The lawsuit.

       Less than a month later, Louisa Lodging filed this lawsuit in Lawrence Circuit Court. In

its Complaint, it alleged that Falls Creek breached the Lease by wrongfully refusing to consent of

the assignment of the Lease. [Docket No. 1-1]. Specifically, Plaintiff seeks "a Declaratory

Judgment declaring that the Defendant, Falls Creek, is obligated to consent to an Assignment of

the Lease." Id Plaintiff also claims it "is entitled to recover damages of and from the

Defendant, Falls Creek, for its refusal to consent to the proposed Assignment and otherwise its

breach of the parties' Lease".

       Plaintiff then Amended its Complaint to add what purports to to be retaliation claims

under 42 U.S.C. Section 1981 and Section 1982 based on the national origin of the potential

motel purchasers, Mr. Patel, Mr. Patel and Mr. Parmar.




                                                6
       The matter was removed to this Court pursuant t 4 2 U.S. C. §§ 13 31 and 13 32.

       Falls Creek filed a Motion to Dismiss seeking the partial dismissal of Plaintiffs

Amended Complaint as the alleged discrimination by Falls Creek, national origin discrimination,

is not cognizable as a matter of law under either 42 U.S.C. Section 1981 or Section 1982 as

allegations of discrimination based upon national origin are not actionable under either section.

This Court sustained the motion.

       Thus, the only claim which remains is breach of contract.

       Both parties seek summary judgment.

                                                 II.

       Under Federal Rule of Civil Procedure 56( c), summary judgment is proper "ifthe

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law." Fed.R.Civ.P. 56©; see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). So long as the movant has

met its initial burden of "demonstrat[ing] the absence of a genuine issue of material fact,"

Celotex, 477 U.S. at 323, and the nonmoving party is unable to make such a showing, summary

judgment is appropriate. Emmons v. McLaughlin, 874 F.2d 351, 353 (6th Cir.1989). In

considering a motion for summary judgment, "the evidence as well as all inferences drawn

therefrom must be read in a light most favorable to the party opposing the motion." Kochins v.

Linden-Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir.1986); see also Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).

       When confronted with a properly-supported motion for summary judgment, the

                                                  7
nonmoving party "must set forth specific facts showing that there is a genuine issue for trial."

Fed.R.Civ.P. 56(e); see also Abeita v. TransAmerica Mailings, Inc., 159 F.3d 246, 250 (6th

Cir.1998). A genuine issue of material fact exists for trial "if the evidence [presented by the

nonmoving party] is such that a reasonable jury could return a verdict for the nonmoving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91L.Ed.2d202 (1986). In

essence, the inquiry is "whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law."

Id. at 251-52.

       The standard of review for cross-motions of summary judgment does not differ from the

standard applied when only one party files a motion. Taft Broad. Co. v. US., 929 F.2d 240, 248

(6th Cir.1991). "The fact that both parties have moved for summary judgment does not mean that

the court must grant judgment as a matter of law for one side or the other; summary judgment in

favor of either party is not proper if disputes remain as to material facts. Rather, the court must

evaluate each party's motion on its own merits." Id. (citations omitted). Thus, when the court

reviews cross-motions for summary judgment, it "must evaluate each motion on its own merits

and view all facts and inferences in the light most favorable to the nonmoving party." Westfield

Ins. Co. v. Tech Dry, Inc., 336 F.3d 503, 506-07 (6th Cir.2003).

                                                 III.

        Plaintiff asserts that by refusing to consent to the assignment of the Lease, Falls Creak

breached the contract between them, a.k.a the Lease.

        As this is a diversity action, Kentucky contract law governs. Erie v. Tompkins, 304 U.S.



                                                  8
64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938); see also Associated Indus. of Ky., Inc. v. US. Liab. Ins.

Grp., 531 F.3d 462, 465 (6th Cir. 2008) (applying Kentucky law in a diversity action concerning

the interpretation of an insurance contract).

       In Kentucky, "the first step in cases involving contract interpretation is determining

whether the contested provisions are ambiguous Ky. Shakespeare Festival, Inc. v. Dunaway, 490

S.W.3d 691, 694 (Ky. 2016) (internal alteration and quotations omitted)). "In the absence of

ambiguity a written instrument will be enforced strictly according to its terms, and a court will

interpret the contract's terms by assigning language its ordinary meaning and without resort to

extrinsic evidence." Frear v. P. T.A. Indus., Inc., 103 S.W.3d 99, 106 (Ky. 2003) (internal

alterations and quotations omitted).

       Louisa Lodging does not argue that the contract is ambiguous; nor can it credibly argue

the same in the face of the clear terms of the Lease. Rather, it appears that Louisa Lodging

misconstrues the terms of the Lease. Nowhere in the Lease is it stated that Falls Creek is

obligated to consent to a sale or assignment. Rather, the Lease provides that Falls Creek has

discretion to approve or conditionally approve an assignment, if, in Falls Creek's opinion, the

assignee would be able to perform as a tenant under the Lease. [Docket No. 1-3, pp. 5-6]. Falls

Creek's ability to consent to an assignment of the Lease is predicated upon its opportunity to

review and evaluate potential assignees, and, in reviewing the proposed assignee, to evaluate the

assignee's credit standing, financial condition, and business sustainability as a lessee. Id. The

plain, clear terms of the Lease undercut any argument that Falls Creek was required to consent to

an assignment of the Lease.



                                                  9
       Moreover, the undisputed facts establish that if any breach occurred, it was by the hands

of Louisa Lodging. It is undisputed that under the Lease, Falls Creek has the right to

examine the potential assignees, and that Louisa Lodging and any potential purchaser


was required to provide Falls Creek with "all information request[ ed] for purposes of making its

examination of the purchaser's credit standing." [Docket No. 1-3]. It is also undisputed that Falls

Creek requested information to evaluate not only the three initial proposed assignees, but also the

final assignee Bhoomi, LLC. It is also undisputed that no financial information was provided

regarding Bhoomi, LLC and incomplete information as to the three individuals. Rather than put

forth evidence of Falls Creek's failings under the Lease, Louisa Lodging has demonstrated its

own violations of the Lease.

       Plaintiff devotes much of its briefing to the information it provided to Falls Creek

regarding Pramod Kumar Patel, Nilesh Patel, and Vipul Parmar and Falls Creek's unreasonable

objections to that information. However, it is entirely irrelevant whether Louisa Lodging

provided "ample and reasonable documentation" for Pramod Kumar Patel, Nilesh Patel, and

Vipul Parmar because they were not the final assignee under the Lease Agreement. Here, the only

relevant fact is whether Louisa Lodging provided documentation pertaining to the final assignee,

Bhoomi, LLC, which despite Falls Creek's requests, it failed to supply. Indeed, Albrecht

testified that, under the terms of the Lease, Falls Creek was entitled to financial information

regarding Bhoomi, LLC.

                       Q. Would you agree with me that under the terms
                       of the 1997ground lease, that Falls Creek was entitled
                       to financial information associated with Bhoomi, LLC?


                                                 10
                      A. Yes.


[Docket No. 61-2, p. 48] (emphasis added).


       Per the unambiguous language of the Lease and giving the same its plain and

ordinary meaning, the Lease provides that: (1) Falls Creek has the express right to evaluate

potential assignees; (2) it is Louisa's obligation to provide Falls Creek with any requested

information to assist with the evaluation; (3) that Falls Creek would provide either conditional

approval or disapproval of any potential assignee; and (4) that Falls Creek is relieved of any

liability with respect to damages resulting from the conditional approval or disapproval of any

assignment. Louisa Lodging has not presented any evidence, much less disputed material facts,

that these conditions were beached by Falls Creek. There was no breach and, therefore, no

damages.

                                                IV.

       Accordingly, IT IS HEREBY ORDERED that Plaintiff Louisa Lodging, LLC's Motion

for Partial Summary Judgment [Docket No. 44] be OVERRULED and Defendant Falls Creek,

Inc.'s Motion for Summary Judgment [Docket No. 54] be SUSTAINED.

       This /   l/ ~fNovember,       2018.




                                                                          Signed By:
                                                                          f:f.anry R. Wilhoit. Jr.
                                                                          Untted States District JudQ•




                                                 11
